UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-KSB [X] ANNUAL REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED DECEMBER 31, 2007 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934.FOR THE TRANSITION PERIOD FROM To. Commission File Number 000-12817 SONA MOBILE HOLDINGS CORP. (Name of small business issuer in its charter) Delaware 95-3087593 (State or other jurisdiction(I.R.S.
